The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest a vehicular  vision system having the combination as claimed, including  a rear backup vehicle camera disposed at a rear portion of a vehicle equipped with the vehicular vision system; a trailer camera disposed at a rear of a trailer; wherein, with the trailer hitched to the vehicle, DC electrical power is provided from the vehicle to the trailer via a DC powerline; a display device disposed in the vehicle, an electronic control unit (ECU) disposed in the vehicle;
wherein, with the trailer not hitched to the vehicle and during a reversing maneuver of the vehicle, (i) image data captured by the rear backup vehicle camera is provided to the ECU, (ii) the ECU generates video images derived at least in part from image data captured by the rear backup vehicle camera, (iii) the video images derived at least in part from image data captured by the rear backup vehicle camera are provided to the display device and (iv) the display device displays the video images derived at least in part from image data captured by the rear backup vehicle camera for viewing by the driver of the vehicle during the reversing maneuver of the vehicle; and wherein, with the trailer hitched to the vehicle, and during a driving maneuver of the vehicle with the trailer hitched thereto, (i) image data captured by the trailer camera is provided to the vehicle via data communication over powerline using the DC powerline, (ii) image data captured by the trailer camera and provided to the vehicle via data communication over powerline using the DC powerline is provided to the ECU, (iii) the ECU generates video images derived at least in part from image data captured by the trailer camera, (iv) the video images derived at least in part from image data captured by the trailer camera are provided to the display device and (v) the display device displays the video images derived at least in part from image data captured by the trailer camera for viewing by the driver of the vehicle during the driving maneuver of the vehicle with the trailer hitched thereto, as recited in claim 1.   The prior art also fails to show or fairly suggest a vehicular vision system having the combination as claimed, including a plurality of vehicle cameras which includes  a rear backup vehicle camera,  a driver-side vehicle camera  and  a passenger-side vehicle camera; wherein the driver-side vehicle camera is disposed at a driver-side exterior rearview mirror at the driver side of the vehicle, and wherein the passenger-side vehicle camera is disposed at a passenger-side exterior rearview mirror at the passenger side of the vehicle; a trailer camera disposed at a rear of a trailer; wherein, with the trailer hitched to the vehicle, DC electrical power is provided from the vehicle to the trailer via a DC powerline; a display device disposed in the vehicle; an electronic control unit (ECU) disposed in the vehicle; wherein, with the trailer not hitched to the vehicle and during a driving maneuver of the vehicle, (i) image data captured by at least one vehicle camera of the plurality of vehicle cameras is provided to the ECU, (ii) the ECU generates vehicle video images derived at least in part from image data captured by the at least one vehicle camera of the plurality of vehicle cameras, (iii) the vehicle video images are provided to the display device and (iv) the display device displays the vehicle video images for viewing by the driver of the vehicle during the driving maneuver of the vehicle; wherein, with the trailer hitched to the vehicle, and during a driving maneuver of the vehicle with the trailer hitched thereto, (i) image data captured by the trailer camera is provided to the vehicle via data communication over powerline using the DC powerline, (ii) image data captured by the trailer camera and provided to the vehicle via data communication over powerline using the DC powerline is provided to the ECU, (iii) the ECU generates trailer video images derived at least in part from image data captured by the trailer camera, (iv) the trailer video images are provided to the display device and (v) the display device displays the trailer video images for viewing by the driver of the vehicle during the driving maneuver of the vehicle with the trailer hitched thereto; and wherein display at the display device of trailer video images derived at least in part from image data captured by the trailer camera is responsive at least in part to actuation of a user input, as recited in claim 19.  Further,  the prior art fails to show or fairly suggest a vehicular  vision system having the combination as claimed, including  a rear backup vehicle camera disposed at a rear portion of a vehicle equipped with the vehicular vision system; a trailer camera disposed at a rear of a trailer; wherein, with the trailer hitched to the vehicle, DC electrical power is provided from the vehicle to the trailer via a DC powerline; wherein the DC powerline comprises a wire of a vehicle wire harness of the vehicle, and wherein the vehicle wire harness electrically connects to a trailer wire harness of the trailer when the trailer is hitched to the vehicle; a display device disposed in the vehicle, an electronic control unit (ECU) disposed in the vehicle; wherein, with the trailer not hitched to the vehicle and during a reversing maneuver of the vehicle, (i) image data captured by the rear backup vehicle camera is provided to the ECU, (ii) the ECU generates backup video images derived at least in part from image data captured by the rear backup vehicle camera, (iii) the backup video images are provided to the display device and (iv) the display device displays the backup video images for viewing by the driver of the vehicle during the reversing maneuver of the vehicle; and wherein, with the trailer hitched to the vehicle, and during a driving maneuver of the vehicle with the trailer hitched thereto, (i) image data captured by the trailer camera is provided to the vehicle via data communication over powerline using the DC powerline, (ii) image data captured by the trailer camera and provided to the vehicle via data communication over powerline using the DC powerline is provided to the ECU, (iii) the ECU generates trailer video images derived at least in part from image data captured by the trailer camera, (iv) the trailer video images are provided to the display device and (v) the display device displays the trailer video images for viewing by the driver of the vehicle during the driving maneuver of the vehicle with the trailer hitched thereto, as recited in claim 30.  In addition, the prior art  fails to show or fairly suggest a vehicular vision system having the combination as claimed, including a plurality of vehicle cameras which includes  a rear backup vehicle camera disposed at a rear portion of the vehicle, a driver-side vehicle camera disposed at a driver side of the vehicle,  a passenger-side vehicle camera disposed at a passenger side of the vehicle, and a forward viewing vehicle camera disposed at a front portion of the vehicle; a trailer camera disposed at a rear of a trailer; wherein, with the trailer hitched to the vehicle, DC electrical power is provided from the vehicle to the trailer via a DC powerline; a display device disposed in the vehicle; an electronic control unit (ECU) disposed in the vehicle;  wherein, with the trailer not hitched to the vehicle and during a driving maneuver of the vehicle, (i) image data captured by the plurality of vehicle cameras is provided to the ECU, (ii) the ECU generates vehicle surround view video images derived at least in part from image data captured by the plurality of vehicle cameras, (iii) the vehicle surround view video images are provided to the display device and (iv) the display device displays the vehicle surround view video images for viewing by the driver of the vehicle during the driving maneuver of the vehicle; and wherein, with the trailer hitched to the vehicle, and during a driving maneuver of the vehicle with the trailer hitched thereto, (i) image data captured by the plurality of vehicle cameras is provided to the ECU, (ii) image data captured by the trailer camera is provided to the vehicle via data communication over powerline using the DC powerline, (iii) image data captured by the trailer camera and provided to the vehicle via data communication over powerline using the DC powerline is provided to the ECU, (iv) the ECU generates trailer surround view video images derived at least in part from image data captured by the trailer camera and by at least some vehicle cameras of the plurality of vehicle cameras, (v) the trailer surround view video images are provided to the display device and (vi) the display device displays the trailer surround view video images for viewing by the driver of the vehicle during the driving maneuver of the vehicle with the trailer hitched thereto, as recited in claim 37.  Finally, the prior art  fails to show or fairly suggest a vehicular vision system having the combination as claimed, including a plurality of vehicle cameras which includes a rear backup vehicle camera disposed at a rear portion of the vehicle,  a driver-side vehicle camera disposed at a driver side of the vehicle,  a passenger-side vehicle camera disposed at a passenger side of the vehicle, and  a forward viewing vehicle camera disposed at a front portion of the vehicle; wherein the driver-side vehicle camera is disposed at a driver-side exterior rearview mirror at the driver side of the vehicle, and wherein the passenger-side vehicle camera is disposed at a passenger-side exterior rearview mirror at the passenger side of the vehicle; a trailer camera disposed at a rear of a trailer; wherein, with the trailer hitched to the vehicle, DC electrical power is provided from the vehicle to the trailer via a DC powerline; a display device disposed in the vehicle; an electronic control unit (ECU) disposed in the vehicle; wherein, with the trailer not hitched to the vehicle and during a driving maneuver of the vehicle, (i) image data captured by the plurality of vehicle cameras is provided to the ECU, (ii) the ECU generates vehicle surround view video images derived at least in part from image data captured by the plurality of vehicle cameras, (iii) the vehicle surround view video images are provided to the display device and (iv) the display device displays the vehicle surround view video images for viewing by the driver of the vehicle during the driving maneuver of the vehicle; and wherein, with the trailer hitched to the vehicle, and during the driving maneuver of the vehicle with the trailer hitched thereto, and responsive to actuation of a user input, (i) image data captured by the plurality of vehicle cameras is provided to the ECU, (ii) image data captured by the trailer camera is provided to the vehicle via data communication over powerline using the DC powerline, (iii) image data captured by the trailer camera and provided to the vehicle via data communication over powerline using the DC powerline is provided to the ECU, (iv) the ECU generates selected-view video images derived at least in part from image data captured by at least one camera selected from the group consisting of (a) the trailer camera, (b) the driver-side vehicle camera, (c) the passenger- side vehicle camera and the (d) forward viewing vehicle camera, (v) the selected-view video images are provided to the display device and (vi) the display device displays the selected-view video images for viewing by the driver of the vehicle during the driving maneuver of the vehicle with the trailer hitched thereto, as recited in claim 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300


Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.



/Sherrie Hsia/
Primary Examiner
Art Unit 2422



SH
June 3, 2022